Citation Nr: 0428264	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-04 579	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a low back disorder, 
diagnosed as status-post lumbar arthrodesis at L4-S1.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to June 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied the 
claim on appeal.



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  A single in-service complaint of low back pain is noted.  
The service separation examination reveals a normal 
evaluation of the veteran's low back.

3.  There is no evidence of complaints of, treatment for, or 
diagnosis of a low back disorder for many years after service 
discharge.

4.  The weight of the medical evidence reflects that the 
veteran's currently-diagnosed low back disorder is not 
related to military service.



CONCLUSION OF LAW

A low back disorder, diagnosed as status-post lumbar 
arthrodesis at L4-S1, was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect that the veteran sought 
treatment for a three-day history of low back pain.  He 
denied any genitourinary symptoms but it was reported that 
his prostate felt soft.  Laboratory work was ordered.  He 
returned two days later and was excused from duty for four 
days.  There is no additional follow-up and the next entry in 
his medical records is dated some eight months later on an 
unrelated health matter.  In fact, there was no further 
mention of back pain during the remaining 3 1/2 years of his 
military service.  The service separation examination report 
made no mention of a chronic low back disorder.

Based on a review of the evidence, the Board concludes that 
the single incident of low back pain he experienced in 
service was acute and transitory.  As noted above, there were 
apparently no further complaints related to his low back 
during his remaining years of active duty and the service 
separation examination report revealed a normal clinical 
evaluation of the veteran's back.  Therefore, there is no 
evidence of a chronic low back disability manifested at the 
time of military discharge.  

Post service medical evidence fails to reflect treatment for 
a low back disorder for many years after service separation.  
In August 1991, the veteran was treated for back pain related 
to a lifting injury.  He underwent a lumbar arthrodesis in 
March 1992 and experienced persistent pain and occasional 
drainage suggesting low grade chronic infection.  Private 
medical records show essentially on-going treatment for back 
pain since August 1991 from Dr. CB, his regular physician.  

In an August 1993 medical record, the veteran sought a second 
opinion regarding hardware removal from the previous surgery.  
At that time, he related a 20 year history of back pain 
(dating symptoms to the 1970s) with an increase in symptoms 
two years previously.  Hardware removal was recommended but 
it is not clear whether the veteran ever underwent the 
procedure.  Private medical records show regular periodic 
check-ups, approximately every six months, related to low 
back pain and on-going treatment with pain medication.  In an 
August 2000 treatment record, it was reported that he was 
having his usual amount of lumbar area discomfort.  It was 
noted that he remained active in his ministry and had 
completed a couple of gospel meetings.  He was to return in 
six months.  

In November 2000, the veteran was involved in a motor vehicle 
accident.  Apparently, another vehicle lost control, spinning 
in front of the veteran's van.  Upon impact, the airbag 
deployed and his van rolled onto its side.  He complained of 
soreness in the shoulder, neck, chest, right hand, and knees.  
The X-ray reportedly showed no significant abnormalities of 
an acute nature of the lumbar spine.  In January 2001, he 
filed the current claim. 

Even recognizing that the veteran has a current low back 
disorder, the Board places significant probative value on 
the, at a minimum, over 25-year gap between discharge from 
military service and treatment for low back symptomatology 
and finds that the post-service symptomatology is too remote 
in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1965 
and the veteran's treatment in 1991.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  As noted above, the veteran filed a 
claim for nonservice-pension and service connection for, 
among other things, a low back disorder in January 2001.  In 
a February 2001 Aid and Attendance form, Dr. AT, a private 
physician, indicated diagnoses of status post lumbar fusion, 
status post motor vehicle accident, persistent low back pain 
with a discrete L5-S1 radiculopathy especially left side, 
cervical pain, hypertension, and arthritis.  There was no 
particular finding that any of the veteran's diagnoses were 
related to military service.  

Subsequently, the veteran submitted a letter dated in March 
2001 to his service representative from Dr. AT, who indicated 
that he had examined the veteran approximately one week 
earlier.  Dr. AT related that the veteran reported an injury 
to his back during basic training in 1961.  The veteran 
reported to Dr. AT that he had had a number of treatments for 
his back problem and was able to work until 1992, at which 
time he had a lumbar fusion.  He had been on disability 
since.  Dr. AT found:

[f]rom the history and evaluation of his 
condition, it is my feeling that the back 
problem is as likely as not related to 
his incident during his basic military 
training.

Dr. AT submitted a nearly identical letter to the RO in June 
2001.  While this evidence weighs in support of the veteran's 
claim, the Board assigned less probative value to this 
statement for several reasons.  First, it is not clear what 
evidence the private physician considered in rendering his 
opinion.  Of note, there is no indication that he had 
reviewed the veteran's service medical records or claims file 
prior to rendering an opinion.  

Next, it appears that the physician essentially relied on the 
medical history provided by the veteran.  The Veterans Claims 
Court has held that the Board is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  Moreover, a physician's opinion based on the 
veteran's layman account of an illness from many years ago, 
which is otherwise uncorroborated by competent medical 
evidence of record, can be no better than the veteran's bare 
contentions.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Accordingly, the Board is unable to grant the benefit sought 
based on the single report of a private physician. 

On the other hand, evidence tending to weigh against the 
veteran's claim includes an August 2002 VA examination 
undertaken specifically to address the issue of whether the 
veteran's low back complaints were related to military 
service.  After a review of the claims file, and a physical 
examination of the veteran, the examiner concluded that the 
veteran's current back disability was not at least as likely 
as not related to the episode of low back pain he experienced 
in service.  The examiner based his opinion on review of sick 
call records in service and the exit physical examination.

A reasonable reading of the VA examiner's medical opinion is 
that the veteran's back complaints are not related to 
military service.  The Board places more probative value to 
this opinion because, unlike the private physician, the VA 
examiner had the claims file for review and considered the 
in-service complaints and separation examination.  In 
addition, the VA physician obtained a history from the 
veteran, and conducted a thorough examination.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history, including the contention that 
his current back disorder was related to military service, or 
that the VA examiner misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

This finding is further supported by the record as evidenced 
by the fact that when the veteran sought treatment after the 
November 2000 motor vehicle accident, he reported a medical 
history of the fusion in 1992, which was unrelated to active 
duty, but made no mention of on-going back pain since 
military service.  Such reported history was given in 
conjunction with necessary medical treatment, and is 
therefore highly probative.  Further, in the November 2000 
Aid and Attendance medical statement, apparently given to 
support a claim for nonservice-connected pension, Dr. CB, who 
had treated the veteran since 1991, related the veteran's 
back problems to an August 1991 lifting injury and made no 
mention of a relationship between his back complaints and 
military service.  In addition, in September 2001, the 
veteran stated to Dr. CB that he had a little increased 
discomfort, which he related to the November 2000 accident.   

Based on the above evidence, the Board finds that the VA 
examiner's opinion is consistent with the over-all medical 
evidence submitted for the record.  Specifically, the Board 
is particularly persuaded by the fact that the VA examiner 
addressed the service medical records and specifically 
addressed the issue now on appeal.  While giving careful 
consideration to Dr. AT's statement as to a relationship 
between the veteran's current back problems and military 
service, the Board observes that Dr. AT essentially relied on 
the history provided by the veteran.  Thus, the Board finds 
that the statement written to the veteran's service 
representative, after the claim had been filed, and based on 
the veteran's recitation of the facts without supportive 
corroborating evidence is not sufficient, in and of itself, 
to establish entitlement to service connection.

The Board has carefully weighed the evidence of record, the 
veteran's statements, the contradicting medical opinions, and 
the private medical evidence, in light of the applicable law 
and finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  Specifically, the Board finds 
particularly probative the VA examination and opinion because 
the examiner had access to the veteran's entire record, and 
specifically address the issue on appeal.  To the extent that 
a private physician opined that there was a relationship 
between the veteran's current back disorder and military 
service, the Board finds that opinion was based on the 
history as provided by the veteran.  

In sum, even accepting the veteran's current diagnosis of a 
lumbar spine disorder, the Board places greater probative 
value on the absence of complaints, treatment or diagnosis of 
a chronic lumbar spine disorder during military service, the 
lack of post-service treatment for many years after service 
separation, and the VA medical examiner's opinion as to the 
absence of a nexus between military service and the veteran's 
current complaints.  As such, the claim must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in April 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2002 was not given 
prior to the first AOJ adjudications of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issue on appeal was re-adjudicated 
and supplemental statements of the case were provided to the 
veteran in April 2003, July 2003, and July 2004.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The April 2002 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the July 2004 supplemental statement 
of the case.  In light of the actual notice provided, the 
Board finds that any content deficiency in the April 2002 
notice letter was non-prejudicial error.  Therefore, no 
further action is necessary under the mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Of note, the veteran has argued that further 
private medical records should be associated with the claims 
file.  However, the Board notes that multiple private medical 
evidence is already associated with the claims file, 
including private medical evidence dated since August 1991.  

Further, as to other private physicians, which the veteran 
reported treated him over the years, multiple attempts were 
made by VA to associate those records with the claims file 
without success.  As an example, letters requesting 
information were sent to Drs. Gristina, Thread, and Jones on 
two separate occasions but no records were forthcoming.  In 
addition, attempts to obtain evidence from a Dr. Timberlake 
and from Whatley Health Services were unsuccessful because 
responses from those sources indicated that no records were 
available.  At this point, further attempts to associate 
private medical evidence would be futile and a remand for 
this purpose would unnecessarily delay resolution of the 
veteran's claim.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in August 2002.  The 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to service connection for a low 
back disorder, diagnosed as status-post lumbar arthrodesis at 
L4-S1 is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



